
	
		III
		111th CONGRESS
		1st Session
		S. RES. 85
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2009
			Mr. Tester (for himself
			 and Mr. Baucus) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			March 26, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Congratulating the Rocky Mountain College
		  Battlin’ Bears for winning the 2009 National Association of Intercollegiate
		  Athletics Men's Basketball National Championship.
	
	
		Whereas, on March 24, 2009, the Rocky Mountain College
			 Battlin' Bears won the 2009 National Association of Intercollegiate Athletics
			 Men's Basketball National Championship title with a stunning 77-61 triumph over
			 the Columbia College Cougars;
		Whereas Rocky Mountain College, located in Billings,
			 Montana, is one of the premier liberal arts schools in the State of
			 Montana;
		Whereas Rocky Mountain College forward Devin Uskoski was
			 named the Most Valuable Player of the National Association of Intercollegiate
			 Athletics men's basketball tournament;
		Whereas Devin Uskoski averaged 17.4 points per game and 11
			 rebounds per game throughout his senior season;
		Whereas the Battlin' Bears finished the 2009 season with a
			 record of 30-8 and won 10 of their final 11 games;
		Whereas Rocky Mountain College fans across Montana
			 supported and encouraged the Battlin' Bears throughout the basketball
			 season;
		Whereas Rocky Mountain College President Michael R. Mace
			 and Athletic Director Robert Beers have shown great leadership in bringing
			 academic and athletic success to Rocky Mountain College; and
		Whereas the people of the State of Montana celebrate the
			 success and share the pride of Rocky Mountain College: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)congratulates the
			 Rocky Mountain College Battlin’ Bears for winning the 2009 National Association
			 of Intercollegiate Athletics Men's Basketball National Championship;
			(2)recognizes the
			 achievements of the players, coaches, students, and staff whose hard work and
			 dedication helped the Rocky Mountain College Battlin' Bears win the
			 championship; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution for appropriate display to—
				(A)the President of
			 Rocky Mountain College, Michael R. Mace;
				(B)the Athletic
			 Director of Rocky Mountain College, Robert Beers; and
				(C)the Head Coach of
			 the Rocky Mountain College basketball team, Bill Dreikosen.
				
